Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/22 was filed after the mailing date of the Non final Action on 11/23/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for allowance
The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claims 13 recites a novel mechanism for reversing a firing member such that said firing member is configured to move distally within the end effector at a first rate (claim 13), first speed (claims 15 and 18) or firing speed (claim 16) to eject a plurality of staples from said staple cartridge, wherein said firing member is further configured to move proximally within said end effector at a second rate (claim 13) or a second speed (claims 15 and 18) or a retraction speed (claim 16), wherein said first rate and said second rate are different (claim 13), and wherein said second speed is faster than said first speed (claims 15 and 18), and wherein the firing speed and the retraction speed are different (claim 16). It is the first rate and said second rate are different, said second speed is faster than said first speed (claims 15 and 18), and the firing speed and the retraction speed are different (claim 16) in combination with the other claimed elements of the device that are novel over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731